Citation Nr: 0522167	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  96-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, and his wife


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1967 to August 1970, and from May 
1980 to October 1980.
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim of service connection for post-traumatic stress 
disorder (PTSD).

In July 1997, the Board reopened the veteran's claim and 
remanded it for additional development.  The Board remanded 
the claim again in August 2003 for further action.


FINDINGS OF FACT

1.	The claimant is a non-combat veteran who served in the 
Republic of Vietnam during the Vietnam war where he performed 
duties as personnel specialist and a battery clerk, while 
assigned to the Headquarters and Headquarters Battery, 1st 
Battalion, 14th Artillery, 23rd Infantry (Americal) Division, 
from August 1969 to May 1970; and to the "A" Battery, 1st 
Battalion, 14th Artillery, 23rd Infantry (Americal) Division, 
from May 1970 to August 1970.

2.	There is no credible supporting evidence to verify or 
corroborate the veteran's claimed in-service stressors of 
being attacked and receiving a head injury, of witnessing the 
shooting death of a Vietnamese officer by GI's, and of 
witnessing the injury or death of his friend when his 
friend's truck struck a landmine during service in Vietnam.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred as a result 
of active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1131, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The claimant must be given proper 
notice and an opportunity to respond.  Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the veteran must be informed of the information and 
evidence that is necessary to substantiate his claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2004).  In its February 2001 VCAA letter, the 
RO informed the veteran of its duty to assist the veteran in 
developing his case.  In the letter, the RO informed the 
veteran of the evidence necessary to prove his claim for 
entitlement to service connection for post-traumatic stress 
disorder.  Specifically, the RO informed the veteran that to 
establish entitlement, he will need to obtain medical 
records, treatment records, and service records.  In 
subsequent duty to assist letters sent to the veteran in 
April 2004 and October 2004, the RO informed the veteran that 
to establish entitlement, he will need to obtain evidence to 
show a current diagnosis of post-traumatic stress disorder, a 
relationship between the current disability and an injury, 
disease, or event in service.  The RO has also informed him 
that he will need to provide evidence showing specific in-
service stressors that gave rise to the disability and he 
must provide credible supporting evidence that the claimed 
in-service stressor actually occurred.  The RO's duty to 
assist letters informed the veteran that he needed to provide 
detailed information about the stressors including the exact 
dates and places, as well as the units involved.

Second, the veteran must be informed of the information and 
evidence VA will seek to provide.   See 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b)(1) (2004).  In its February 2001 and 
subsequent duty to assist letters, the RO informed the 
veteran that it would continue to assist him in obtaining his 
medical records, employment records, records from other 
federal agencies, and any other records it receives notice 
of.

Third, the veteran must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2004).  In the 
February 2001 and subsequent duty to assist letters, the RO 
instructed the veteran to provide information about any 
additional information or evidence that he wanted VA to help 
him obtain. 

Finally, the veteran must be requested to provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2004).  
Throughout the adjudication process, and in the February 2001 
and subsequent duty to assist letters, the RO has asked the 
veteran to provide information about evidence that might be 
available, and was told VA would assist him in obtaining any 
additional evidence.  When the appellant has provided 
information about available evidence or where he was treated 
or examined for his claimed condition, VA has obtained the 
records. 

In August 2003, the Board remanded the case for additional 
development to request corroborating information from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and from the National Personnel Records Center 
(NPRC).  The veteran's entire personnel file was requested 
and submitted for review.  USASCRUR also submitted the 
results of its research. 

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete claim application, the RO must provide 
the appellant with the aforementioned notices.  In this case, 
even though the appellant was not provided the aforementioned 
notice prior to the initial unfavorable decision, it is 
determined that he is not prejudiced by the timing of the 
notice.  The initial claim was filed long before VCAA became 
law; as a result it was not possible to provide VCAA notices 
at the time the initial claim was received by VCAA.  However, 
a VCAA letter was sent to the veteran in 2001, and he has had 
ample opportunity to respond to VA with full knowledge of 
what is needed to substantiate the claim.  Thus, despite the 
absence of VCAA notices at the outset of the current claim, 
the veteran has had notice and opportunity to respond  and, 
according, the timing of the VCAA notices has not resulted in 
prejudice to the veteran.

VA has consistently asked the appellant for information about 
where and by whom he was treated for his condition and 
whether he had additional evidence to contribute throughout 
the period that his claim entered appellate status.  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  Accordingly, there is no 
potential prejudice to the veteran for failure to develop the 
claim.  Therefore, the Board will proceed to consider the 
merits of the appeal.


Factual Background

Service records indicate the veteran served in the Republic 
of Vietnam during the Vietnam War period.  His DD Form 214 
indicates that his list of decorations and medals received 
include the National Defense Service Medical, ARCOM, the 
Vietnam Service Medal, the Bronze Star Medal, the Vietnam 
Commendation Medal, 2 Overseas Bars, and the Marksman M-14 
award, but they do not indicate any commendations or 
citations for combat experience.  There is no indication that 
the veteran engaged in combat or that his Bronze Star Medal 
was awarded for valor.  A review of his service personnel 
records shows that his military occupational specialty was a 
personnel specialist.  While in Vietnam, his principal duty 
was as a battery clerk.  He was assigned to the Headquarters 
and Headquarters Battery, 1st Battalion, 14th Artillery, 23rd 
Infantry (Americal) Division, from August 1969 to May 1970; 
and to the "A" Battery, 1st Battalion, 14th Artillery, 23rd 
Infantry (Americal) Division, from May 1970 to August 1970.

The veteran submitted a letter, received in February 1990, 
describing the occurrence of shelling shortly after his 
arrival at Chu Lai.  He indicated that his job was writing 
death reports, wounding reports, and "enemy killing 
reports." In his letter and at his hearing in June 1991, the 
veteran described several occasions of being shelled and 
attacked.  In his letter, he described a traumatic incident 
when his friend "[redacted]" was riding in a ration truck 
when it hit a land mine and exploded. "[redacted]" leg was 
apparently blown off by the explosion, and later wrapped in a 
poncho liner.  The veteran also reported incidents of being 
attacked by the enemy while he was serving on guard duty.  He 
also reported an incident when he witnessed a Vietnamese 
officer being shot in the head by two GI soldiers.  The 
veteran also described his constant fear of being wounded or 
killed.

The veteran was diagnosed with "moderate symptoms of PTSD 
related to his war experience" based on a January 1994 
consultation reported from Mr. R.V.A., Ph.D.  The veteran 
described his experiences in Vietnam when he was examined by 
Mr. R.V.A., Ph.D. in January 1994.  He reported volunteering 
for guard duty 4-5 nights a week and experiencing several 
potentially traumatic events which included the death of a 
close friend.  He reported that the friend was driving a 
truck when it hit a land mine, and that the only remaining 
part was the friend's leg, which he saw wrapped in a poncho 
liner.  He also reported the incident in which he saw two 
GI's shoot a Vietnamese officer in the head. 

At his personal hearing in April 1995, the veteran testified 
that he incurred a head injury after falling while trying to 
evade enemy fire in a combat situation and was hospitalized 
in the 27th Surgical Hospital in Chu Lai for three days to a 
week.  The veteran indicated that he sustained a concussion, 
and that all he remembered was waking up in the hospital.  He 
could no specify an exact date when this occurred, but 
guessed that it occurred around April 1970, but definitely 
sometime between February and May 1970.  He indicated that 
the incident took place at a landing zone with the 1st and 
14th Artillery headquarters and that he was sent to A Battery 
after the incident occurred because his position with the 
Headquarters and Headquarters Battery had been filled.

In January 2001, the veteran submitted a statement indicating 
that his friend's name was " [redacted]," and that 
"For all I know he may still be alive." 

Pursuant to a VA search request, the Director of the Center 
for Unit Records Research indicated in October 2001 that the 
U.S. Army casualty database did not list  "[redacted]" 
or any "[redacted]" as wounded in action or killed in action 
during the veteran's South Vietnam tour of duty.  The 
Director also noted that the casualty database did not list 
the veteran as injured or wounded in action during his tour 
as well.

The veteran has also submitted what appeared to be a 
photocopy of a Purple Heart medal with his name engraved on 
the back of the medal.  The veteran has also submitted a copy 
of his DA Form 1577, dated in May 1992, from the Chief, 
Awards Branch, Entitlements Division, Department of the Army, 
St. Louis, Missouri, showing the insurance of the Purple 
Heart medal was authorized.  He also indicated that he had a 
copy of the Quarter Masters Order awarding him the Purple 
Heart medal.  The Supplemental Statement of the Case, dated 
February 2002 advised the veteran to submit a copy of the 
Quarter Masters Order promptly.  The veteran has not done so.  
In June 2002, the veteran's representative submitted an 
Informal Hearing Presentation that set forth no new 
corroborating evidence of the veteran's in-service stressors 
or the award of the Purple Heart medal, but maintained that 
the veteran's assertion that he was awarded the Purple Heart 
medal should be sufficient presumptive evidence of his combat 
related stressors.

In August 2003, the Board remanded the claim for development, 
which included a request to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) to provide all 
available information to corroborate the veteran's claimed 
stressors, and a request to the National Personnel Records 
Center (NPRC) in St. Louis to obtain the veteran's complete 
miliary personnel file to verify the veteran's claimed Purple 
Heart medal and to verify and search for evidence regarding 
his hospitalization in Chu Lai for a head injury following a 
claimed combat incident.

The veteran's entire personnel file was furnished in May 2004 
and incorporated into the claims file.  The personnel file 
contains a DA Form 2-1, dated January 1973, which listed the 
veteran's complete awards, decorations and campaigns in "box 
9," indicating the following, "NDSM, BSM, ARCOM, VSM, 
RVNCM, OS bars (2)."  There was no indication of an award 
for the Purple Heart medal. 

In October 2004, USASCRUR submitted a reply indicating that 
it had previously provided responses concerning the veteran's 
PTSD claim and that in order to provide further research 
concerning specific combat incidents and casualties, the 
veteran must provide additional information.  Such 
information was noted to include the most specific date 
possible, type, and location of the incident, full names of 
casualties, unit designations to the company level, and other 
units involved.  Later in October 2004, the RO notified the 
veteran that USASCRUR needed more specific and additional 
information to assist him in verifying his stressors and 
requested that he provide this information within a 
designated period of time.

The veteran submitted a statement in January 2005 indicating 
that he felt that he had provided all of the requested 
information in the past and that so many years had past that 
he no longer remembered the dates, places, and times of his 
stressor incidents.

Law and Analysis

The veteran claims service connection for PTSD.  In order to 
establish service connection for the disability, the evidence 
must show it resulted from disease, injury, or an event 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. §§  3.3102, 3.303, 3.159, 
3.304(f) (2004).  Even if the condition at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted for any disability first 
noted after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

A VA regulation, 38 C.F.R. § 3.304(f), sets forth the 
substantive elements required to establish service connection 
for PTSD. The version of the regulation in effect before 
March 7, 1997, provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was accepted, in the absence of evidence to the 
contrary, it would be conclusive evidence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f).

Effective March 7, 1997, the regulation was amended to read 
as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(effective March 7, 1997). See also Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In determining whether a particular new statute or new 
regulation may be applied to a pending case, it must first be 
determined whether the statute or regulation itself addresses 
that issue.  If the statute or regulation is silent, it must 
be determined whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects.  Generally, a statute or regulation 
would have a disfavored retroactive effect if it attaches new 
legal consequences to events completed before its enactment 
or extinguishes rights that previously accrued.  Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief.  Statutes 
or regulations restricting the right to a benefit may have 
disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.

Despite wording differences, both the pre-March 1997 and the 
post March 1997 versions of 38 C.F.R. § 3.304(f), require 
medical evidence of the existence of PTSD, an adequate in- 
service stressor for PTSD, and a medical link establishing a 
nexus between the two.  As to current disability, the earlier 
version requires a clear diagnosis of the condition while the 
newer version requires that a diagnosis be made in accordance 
with 38 C.F.R. § 4.125(a), which specifies that the criteria 
found in the Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association, 4th 
Version (DSM-IV), be satisfied. The veteran has been 
diagnosed with PTSD.  Under the circumstances of the case, 
neither version of the regulation is more favorable to the 
claim than the other.

Thus, in order for service connection to be awarded for PTSD, 
three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2004).

However, where VA determines that the veteran did not engage 
in combat, his lay testimony, by itself, would not be 
sufficient to establish the alleged stressor.   Instead, the 
record must contain service records or other independent 
credible evidence to corroborate his testimony as to the 
alleged stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

The veteran was diagnosed with PTSD in January 1994, however 
attempts to verify his claimed in-service stressors pursuant 
to 38 C.F.R. § 3.304(f) have been not been successful.

As will be discussed below, the Board has determined that the 
veteran is a non-combat veteran.  Service records indicate 
the veteran had a period of active duty from October 1967 to 
August 1970, in which he served a tour of duty in the 
Republic of Vietnam during the Vietnam War period.  The 
veteran's DD Form 214 and related service personnel records 
do not indicate that he is a combat veteran.  His DD Form 214 
lists his military occupational specialty as a personnel 
specialist.  While in Vietnam, his principal duty was as a 
battery clerk.  He was assigned to the Headquarters and 
Headquarters Battery, 1st Battalion, 14th Artillery, 23rd 
Infantry (Americal) Division, from August 1969 to May 1970; 
and to the "A" Battery, 1st Battalion, 14th Artillery, 23rd 
Infantry (Americal) Division, from May 1970 to August 1970.  
Personnel records show that the veteran was awarded the 
Bronze Star medal, however there is no indication the medal 
was awarded with the "V' device for valor.  His DD Form 214 
lists the following awards and commendations, the National 
Defense Service Medal, the Army Commendation Medal, the 
Vietnam Service Medal, the Bronze Star Medal, the Vietnam 
Commendation Medal, 2 Overseas Bars, and the Marksman M-14 
medal.  None of his commendations and citations indicate any 
combat experience.  

The veteran has contended that he was awarded the Purple 
Heart medal for combat wounds he received in service.  He 
submitted a photocopy of what appeared to be a Purple Heart 
medal with his name engraved on the back.  He also submitted 
a copy of DA Form 1577, dated in May 1992, from the Chief of 
Awards Branch, Entitlements Division, Department of the Army, 
St. Louis, Missouri showing that the issuance of the Purple 
Heart medal was authorized.  Pursuant to an August 2003 Board 
remand, a request was made to verify this award.  The NPRC 
provided the veteran's complete military personnel file.  
However, the record contained no indication that the Purple 
Heart medal was awarded to the veteran.  The file contained 
DA Form 2-1, which listed the veteran's complete awards, 
decorations, and campaigns in "box 9," indicating the 
following, "NDSM, BSM, ARCOM, VSM, RVNCM, OS bars (2)," 
which are corroborated by the veteran's DD Form 214.  There 
was no indication of an award for the Purple Heart medal, or 
any other awards for combat experience. 

Pursuant to a VA search request, the Director of the Center 
for Unit Records Research indicated in October 2001 that the 
U.S. Army casualty database did not list the veteran as 
injured or wounded in action during his tour.  Thus, because 
there is no evidence the veteran engaged in combat, his lay 
testimony, by itself, would not be sufficient to establish 
his alleged stressors in support of his claim. He will 
therefore need other independent credible evidence to 
corroborate his testimony as to the alleged stressors.  See 
38 C.F.R. § 3.304(f)(1) (2004).

The veteran claims his stressors include witnessing the 
injury/death of his friend "[redacted]" when his 
friend's truck hit a landmine sometime in March or April 
1970;  witnessing the shooting of a Vietnamese officer by 2 
GI's;  and injuring his head during an attack by the enemy 
while on guard duty, that later required hospitalization in 
Chu Lai.  Despite numerous searches, USASCRUR has indicated 
that the U.S. Army casualty database does not list a "[redacted] 
[redacted]" or "[redacted]" as wounded or killed in action 
during the veteran's tour of duty.  The veteran's records 
also do not show that he was hospitalized at the 27th 
Surgical Hospital in Chu Lai for combat related injuries.  
The VA submitted several letters, dated April 2004 and 
October 2004, requesting more specific information to assist 
VA in corroborating his claimed stressors, including specific 
dates, type and location of the incident, full names of 
casualties, unit designation, and other units involved.  In 
January 2005, the veteran submitted a statement indicating 
that the events occurred many years ago and he no longer 
remembered such details.

Although the veteran may be able to describe his claimed 
traumatic experiences, as a non-combat veteran, his 
statements alone are insufficient to corroborate his specific 
claimed experiences in Vietnam for PTSD purposes.

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

 Although the evidence shows that the veteran has been 
diagnosed with PTSD, the veteran has not provided sufficient 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Because the service records and 
evidence do not establish that the veteran engaged in combat 
with the enemy, the veteran may not rely on his lay testimony 
alone to establish the occurrence of the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f) (2004).  The evidence of 
record does not corroborate the veteran's claimed in-service 
stressors. The veteran was given the opportunity, but has not 
provided sufficient credible evidence to support his claim. 
USASCRUR and NPRC researched the veteran's claimed stressors, 
but were unable to corroborate them.  

In summary, to establish service connection for PTSD there 
must be a competent diagnosis of PTSD and credible evidence 
confirming the occurrence of the claimed in-service 
stressors.  A critical element needed to establish service 
connection for PTSD is therefore missing. Consequently, the 
claim of service connection for PTSD must be denied.

The preponderance of the evidence is against the claim for 
service connection for PTSD. Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


